Moore, C. J.
The questions involved grow out of the charge of the judge to the jury, and for that reason we insert the material portions of it here:
*359“ This is what is known as a suit for false imprisonment, the plaintiff suing the defendant to recover damages for an alleged illegal sentence of sixty days in the common jail of this county. The defendant admits the sentencing of this plaintiff to sixty days’ imprisonment, and he admits that his action in so doing was based upon the complaint and warrant which have been introduced in evidence, each charging plaintiff with being a vagrant. In that connection the defendant denies he ever committed this plaintiff to prison, but, on the contrary, claims he suspended sentence upon him. The claim of the plaintiff is that on the 8th of last December, after he had pleaded not guilty in the defendant’s court, when arraigned and called upon to plead to the charge of vagrancy the defendant proceeded to declare him guilty, without any further plea, hearing, or trial, and then sentenced him to sixty days in jail, proposing, in that connection, tosuspend sentence if he would leave town; but that later a commitment was issued for him under this proceeding, and he was confined in jail. That is denied by the defense, and it is asserted that upon the arraignment the plaintiff pleaded guilty. A formal sentence was thereupon pronounced, with the overture of a suspension of the sentence if he would leave town.
* ‘ Now, such a proceeding as is claimed by plaintiff on the part of the magistrate would entitle the plaintiff to recover damages, and you are instructed that to sentence a man who had pleaded not guilty without receiving any further plea, and without giving him any hearing or trial, would be an arbitrary and unwarranted proceeding, without jurisdiction, and without color of law, and the office would not protect the individual.in so doing. It would be entirely different from a case where there was an honest error of judgment in the performance of an official duty. The same rule should and does apply to justices’ courts as to the higher courts in that particular. Where the subject-matter is within the jurisdiction of the court, and an honest but erroneous conclusion is reached, although the party against whom the judgment is rendered should, by reason of the error, be injured, and entitled to have this judgment set aside, and he be restored to his former rights, yet he is not entitled to claim compensation and damages for such erroneous conclusion. But, on the contrary, if the judge of an inferior court acts in excess of his legal authority, without any authority or claim of authority} *360knowingly, arbitrarily, and without any color of right, his office would not protect him, and he is liable.
“ It is for you to say, from all the disputed testimony in this case, whether or not, at the time this plaintiff was arraigned in justice’s court before the defendant, he pleaded guilty to the charge. If he did not, and he was after-wards sentenced and committed, the warrant being issued out of and by authority of defendant’s court, and he imprisoned under it, he is entitled to recover — to recover such damages as the testimony shows he has suffered, including loss of time, injury to feelings,' annoyance, mortification, and disgrace, which are to be determined by the jury, according to what seems to be just and right, from all the testimony. If the defendant only proceeded to sentence this plaintiff on a plea of guilty, after the same had been made in court before him, you are instructed that the proceedings and papers in court, although somewhat irregular, would protect him in the honest exercise of what he believed to be his official duty. This charge is a charge of vagrancy, over which the court had jurisdiction. There was a complaint and warrant in the case, and plaintiff pleaded to the charge. This being so, if he pleaded guilty, mere errors or irregularities appearing in such proceedings would not, as the case presents itself, render the defendant liable.
“Whether or not there was a commitment issued, and this plaintiff taken in custody under it, and confined in .jail, is an issue of fact for you to determine. If there was a commitment issued out of the defendant’s court in the usual course .of business under this sentence which was pronounced, even though not issued by the defendant himself, but by his clerk, in the preformance of his duty under the sentence which had been pronounced, that commitment would be binding upon the defendant, so far as that phase of the case is concerned.
“ Something has been said to you in regard to the sentence being excessive. If this plaintiff pleaded guilty, even though the sentence pronounced was excessive, the plaintiff would not be entitled to recover in this case on that ground, because he would have his remedy by other proceedings. He could be legally sentenced, upon a conviction for vagrancy, to the common jail, for thirty days; and, if the sentence were pronounced for sixty daysj it would still be good for the thirty days. It would be a valid sentence for that limit of time, and at the expiration *361of that time he would be entitled to his release under other proceedings, and there would be no liability on the part of the magistrate by reason of the excessive sentence.
“ Those are the questions of fact before you. You are to remember that in these proceedings the burden of proof is upon the plaintiff. In order to recover upon these issues, he must satisfy you by a preponderance of evidence that when arraigned in justice’s court he pleaded not guilty; that he was sentenced without further proceedings looking to a determination of whether or not he was guilty; that he was not only sentenced, but he was committed and imprisoned under a commitment issued from defendant’s court.”
The plaintiff raises the following questions:
1. Were the complaint and warrant sufficient to give the defendant jurisdiction, as a justice of the peace, so as to protect him in causing the imprisonment of plaintiff?
2. Was the issuance of a commitment from defendant’s court necessary to his liability?
He contends the answer to both of them should be in the ■negative.
The defendant was a justice of the peace in the city of Sault Ste. Marie. The charter of that city authorized him ‘ ‘ to try and punish offenders for violations of the ordinances of the city as in such ordinances prescribed and directed.” Act No. 468, Local Acts 1901, § 32. It was conceded on the trial that the defendant was acting under this provision of the charter. An ordinance provides, “All vagrants shall be deemed disorderly persons and punished as hereinafter provided.” A complaint in the language of the ordinance was made against the plaintiff, and a warrant was issued. It is the claim of defendant -that the plaintiff pleaded guilty. This is denied by the plaintiff. It already appears that question was left by the judge to the jury, who found in favor of defendant. It is the claim here that the complaint and warrant did not state an offense, and were no justification to the magistrate, and that, in any event, he was liable for the time plaintiff was in jail after arraignment and before sentence. *362We do not think it necessary to decide whether the warrant is valid. The case is within Brooks v. Mangan, 86 Mich. 576 (49 N. W. 633, 24 Am. St. Rep. 137); Curnow v. Kessler, 110 Mich. 10 (67 N. W. 982); Tillman v. Beard, 121 Mich. 475 (80 N. W. 248, 46 L. R. A. 215);, and James v. Sweet, 125 Mich. 132 (84 N. W. 61). In these cases the discussion is so full and the collation of authorities so complete, we deem it unnecessary to do more than to refer to them. If any one had occasion to' complain of the charge of the court, it was not the plaintiff.
Judgment is affirmed.
The other Justices concurred.